 1

 2

 3

 4

 5                                 IN THE UNITED STATES DISTRICT COURT

 6                                     EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,       ) Case No. 1:16-CV-00349-LJO-SKO
                                     )
 9                     Plaintiff,    ) NOTICE OF VOLUNTARY DISMISSAL
                                     ) AND ORDER THEREON
10          v.                       )
                                     )
11   REAL PROPERTY LOCATED AT 39145  )
     CHECKERBLOOM LANE, SHAVER LAKE, )
12   CALIFORNIA, FRESNO COUNTY, APN: )
     130-45-503, INCLUDING ALL       )
13   IMPROVEMENTS AND APPURTANCES    )
     THERETO,                        )
14                                   )
                       Defendant.    )
15                                   )
16           Pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(i), the United States hereby

17   dismisses this action in its entirety, with prejudice.

18   Dated: October 25, 2018                                  McGREGOR W. SCOTT
                                                              United States Attorney
19

20                                                            /s/ Erin M. Sales
                                                              ERIN M. SALES
21                                                            Assistant United States Attorney
22                                                      ORDER

23           The instant action is DISMISSED. The clerk is directed to close this case.

24
     IT IS SO ORDERED.
25

26       Dated:    October 26, 2018                            /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
27

28

29
                                                              1          NOTICE OF VOLUNTARY DISMISSAL AND ORDER
30                                                                       THEREON
